Title: To James Madison from George Joy, 8 September 1810 (Abstract)
From: Joy, George
To: Madison, James


8 September 1810, Gothenburg. Recapitulates his activities in the region as well as the contents of the letters to which he has not yet received a reply. Reminds JM that the last letter he had from him was dated 16 Mar. 1809 [not found]. Discusses his dealings with Count von Bernstorff and the decisions of Danish prize courts. Is convinced that the Danish government is doing its best to protect neutral commerce. Mentions the vacillations of British naval commanders in their enforcement of the blockade of the sound; hopes to receive clarification on this subject from Pinkney. Laments the difficulty of obtaining for neutrals “a spark of Justice, but by the hard collision of flint & Steel.”
